Plaintiff in error brings this case before us upon two assignments; one complaining of the trial court's action in overruling his application for a continuance and the other asserting that a judgment has been rendered upon an action prematurely brought.
The record contains no statement of facts and no bills of exception. The plaintiff's petition in the court below shows that the notes declared upon were past due at the time the suit was instituted, and in the present state of the record we can but conclude that there was no error committed by the trial court.
Appellee insists that the writ of error sued out is manifestly for delay, and, after fully investigating the record, we are of the opinion that his contention should be sustained, and the judgment of the lower court is hereby affirmed, with 10 per cent. damages for delay.
Judgment affirmed. *Page 342